Title: To George Washington from Brigadier General Samuel Holden Parsons, 18 February 1778
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Highlands on Hudson’s River [N.Y.]18th Feby 1778

I had the Honor of receiving your’s of the 16th of January, about Eight Days Since at this Place, where I had returnd to take Charge of my Brigade—In the Present State of the Army I shall continue in my Command lest a different Conduct may prove injurious to the Cause of my Country at this critical Conjuncture of Affairs.
However my Inclination may induce me to retire to the Injoyments of domestic Happiness, I cannot think myself warranted to indulge my Wishes at a Time when so many Officers under my Command are desirous of leaving the Toils of War for the Pleasures private Life.
On my return to this Post Genl Putnam Shewed me a Remonstrance Signd by Samuel Drake & James Hunt and preferd to your Excellency. As some Parts thereof particularly respect me, and represent Facts in a most false & injurious Light, I have herewith inclos’d an Answer so far as the Charges respect Me or have fallen within my Observation.
The 16th Inst. I receivd your Excellency’s Letter of the 8th directed to General Putnam who was gone to New England. The Return requird therein of the Troops in this Department was transmitted to your Excellency before he left this Place. The other Return mentioned, I shall

forward to Governor Trumbull as soon as it can possibly be made. Almost every Obstacle with the Circle of Possibility has hapned to retard the Progress of the Obstructions in and Fortifications on the Banks of Hudson’s River. Preparations for compleating them are now in a State which afords a good Prospect of Compleating them in April, and unless some Difficulties yet unforseen should prevent, I think we cannot fail by the forepart of that Month to have them in a good Degree of forwardness.
Nothing on my Part shall be wanting to put them in a State to answer the reasonable Expectations of the Country as early as possible.
I beleive near One half of the Officers of my Brigade have not yet been commissioned; they have serv’d One Year without and are dissatisfied; if your Excellency can forward to this Post blank Commissions, I will fill them up & furnish them to those who have not yet receivd them. I am yr Excellency’s Obedt hl. Servt

Saml H. Parsons


P.S. By a Letter just receivd from Col. Webb who has gone into New York agreable to his Parole, I hear his Officers Prisoners there suffer much for Want of their Commissions. None of that Regiment have yet been Commissiond. I would beg your Excellency’s Direction what Date their Commissions are to have and that Blanks may be forwarded to commission them. Yrs ⟨illegible⟩


S. H. Parsons
